 1
 2
 3
 4                          UNITED STATES DISTRICT COURT
 5                  FOR THE EASTERN DISTRICT OF CALIFORNIA
 6
 7    DONALD LOCKHART and                       )       Case No. 1:21-cv-00268-DAD-SKO
      PATRICIA LOCKHART,                        )
 8                                              )       ORDER EXTENDING
                                                )       DEFENDANT TRAVELERS
 9                   Plaintiffs,                )       COMMERCIAL INSURANCE
                                                )       COMPANY’S TIME TO
10            vs.                               )       RESPOND TO COMPLAINT (L.R.
                                                )       144)
11                                              )
      TRAVELERS COMMERCIAL                      )       (Doc. 25)
12    INSURANCE COMPANY, a                      )
      corporation, and DOES 1 through 10,       )       Action Filed:   11/17/2020
13    inclusive,                                )       Action Removed: 2/25/2021
                                                )
14                   Defendants.                )
                                                )
15                                              )
                                                )
16                                              )
17            Having considered the Stipulation to Extend Time to Respond to Complaint
18   filed by Defendant Travelers Commercial Insurance Company and Plaintiffs
19   Donald Lockhart and Patricia Lockhart (Doc. 25), and for good cause shown,
20            IT IS HEREBY ORDERED THAT Defendant Travelers Commercial
21   Insurance Company shall have up to and including June 18, 2021, to file and serve
22   its response to the Complaint in this action.
23
24   IT IS SO ORDERED.
25
26
     Dated:     May 24, 2021                                  /s/   Sheila K. Oberto     .
                                                    UNITED STATES MAGISTRATE JUDGE
27
28
                                                    1

                 ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
